DETAILED ACTION
This office action is in response to application filed on 9/28/2020.
Claims 1 – 20 are pending.
Priority is claimed as CON of PCT/CN2019/078399 (filed on 3/16/2019), which claims priority to Chinese application CN201810332622.2 (filed on 4/13/2018).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 12 and 14 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (US 20140298332, hereinafter Cai), in view of Chidambaran et al (US 20090100180, prior art part of IDS dated 6/4/2021, hereinafter Chidambaran).

As per claim 1, Cai discloses: An application program management method comprising: 
running an application program on a first node in a first time period, (Cai figure 2 and [0035]: “the application 60 is executed in the virtual machine 51”) 
determining a target node based on at least one historical object accessed by the application program in the first time period, wherein the target node stores the historical object; and running the application program on the target node in a second time period. (Cai [0055]: “the found module is migrated to the second virtual machine having the corresponding resource. The second virtual machine having the corresponding resources may be a virtual machine having the most corresponding resources, which is selected from the plurality of virtual machines. For example, a virtual machine having the corresponding resources may be selected from the plurality of virtual machines which have existed, as the second virtual machine, i.e. a migration destination”; figure 5 and [0056]: “the module 64 may be migrated to the virtual machine 52 which is the second virtual machine”.)

Cai did not explicitly disclose:
wherein the first node is a first database node, wherein, the first database node is a database node in a database cluster system comprising at least two database nodes, and at least one database object is stored in each database node;


However, Chidambaran teaches:
wherein the first node is a first database node, wherein, the first database node is a database node in a database cluster system comprising at least two database nodes, and at least one database object is stored in each database node; wherein the target node is a target database node, wherein the one at least one historical object is at least one historical database object. (Chidambaran figure 1 and [0034]: multi-node database servers; [0038]: database objects.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Chidambaran into that of Cai in order to have the first node is a first database node, wherein, the first database node is a database node in a database cluster system comprising at least two database nodes, and at least one database object is stored in each database node and the target node is a target database node, wherein the one at least one historical object is at least one historical database object. Cai teaches migrating applications from a source VM to a destination VM in response to an event, one of ordinary skill can easily see that the concept set forth by Cai can be easily applied to other type of distributed computing environment, such as distributed database environment, such combination merely claimed an obvious design choice for the applicant, and is therefore rejected under 35 USC 103.


The method according to claim 1, wherein, the running an application program on a first database node in a first time period comprises: running a first application module on the first database node in the first time period, wherein the application program is any application program in the first application module. (Cai figure 2 and [0035]: “the application 60 is executed in the virtual machine 51”)

As per claim 4, Cai and Chidambaran further teach:
The method according to claim 1, wherein the running the application program on the target database node in a second time period comprises: running the application program on the target database node in the second time period when central processing unit (CPU) utilization of the target database node is less than a first threshold. (Cai [0055] and [0065])

As per claim 5, Cai and Chidambaran further teach:
The method according to claim 1, wherein the method further comprises: collecting running information of the database cluster system in real time, wherein the running information of the database cluster system comprises load information of the database cluster system and information about communication performance of the database cluster system; and determining, based on the running information of the database cluster system, whether the application program runs on the target database node in the second time period.  (Cai [0055] and [0065])


The method according to claim 5, wherein the determining whether the application program runs on the target database node in the second time period comprises: determining that the application program runs on the target database node in the second time period when the communication performance of the database cluster system meets a first condition. (Cai [0055] and [0065])

As per claim 7, Cai and Chidambaran further teach:
The method according to claim 5, wherein the determining whether the application program runs on the target database node in the second time period comprises: determining that the application program runs on the target database node in the second time period when CPU utilization of the first database node exceeds a second threshold. (Cai [0055] and [0065])

As per claim 8, Cai and Chidambaran further teach:
The method according to claim 1, wherein the at least one historical database object is stored on the at least one second database node; and wherein, the determining a target database node based on at least one historical database object accessed by the application program in the first time period comprises: determining the target database node from the at least one second database node according to a preset mapping relationship, wherein the mapping relationship is a relationship between the application program and a database node capable of running the application program. (Cai [0055] and [0065])

As per claim 9, Cai and Chidambaran further teach:
The method according to claim 1, wherein the at least one historical database object is stored on the at least one second database node; and wherein, the determining a target database node based on at least one historical database object accessed by the application program in the first time period comprises: determining the target database node from the at least one second database node based on a second application module, wherein an application program in the second application module runs on the target database node, and the application program and the application program in the second application module are application programs of a same type. (Cai [0055] and [0065]) 

As per claim 10, Cai and Chidambaran further teach:
The method according to claim 1, wherein the method further comprises: periodically detecting running information of the application program, wherein the running information of the application program comprises database node information accessed by the application program. (Cai [0055] and [0065]) 

As per claim 11, it is the apparatus variant of claim 1 and is therefore rejected under the same rationale.
As per claim 12, it is the apparatus variant of claim 2 and is therefore rejected under the same rationale.

As per claim 15, it is the apparatus variant of claim 5 and is therefore rejected under the same rationale.
As per claim 16, it is the apparatus variant of claim 6 and is therefore rejected under the same rationale.
As per claim 17, it is the apparatus variant of claim 7 and is therefore rejected under the same rationale.
As per claim 18, it is the apparatus variant of claim 8 and is therefore rejected under the same rationale.
As per claim 19, it is the apparatus variant of claim 9 and is therefore rejected under the same rationale.
As per claim 20, it is the apparatus variant of claim 10 and is therefore rejected under the same rationale.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai and Chidambaran, and further in view of Manoharan et al (US 20150261459, hereinafter Manoharan).

As per claim 3, Cai and Chidambaran did not teach: 
The method according to claim 2, wherein the method further comprises: determining a first application program from the first application module; wherein, the determining a target database node based on at least one historical database object 

However, Manoharan teaches:
The method according to claim 2, wherein the method further comprises: determining a first application program from the first application module; wherein, the determining a target database node based on at least one historical database object accessed by the application program in the first time period comprises: calculating a data amount proportion of at least one second database node to obtain at least one value, wherein the at least one historical database object is stored on the at least one second database node, and the data amount proportion is a proportion of a data amount that the first application program accesses the historical database object on the second database node in the first time period to a total access amount, wherein the total (Manoharan [0018])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Manoharan into that of Cai and Chidambaran in order to determine a first application program from the first application module; wherein, the determining a target database node based on at least one historical database object accessed by the application program in the first time period comprises: calculating a data amount proportion of at least one second database node to obtain at least one value, wherein the at least one historical database object is stored on the at least one second database node, and the data amount proportion is a proportion of a data amount that the first application program accesses the historical database object on the second database node in the first time period to a total access amount, wherein the total access amount is a total data amount accessed by the first application program in the 34first time period; and determining a maximum value in the at least one value, wherein a database node corresponding to the maximum value is the target database node; and wherein, the running the application program on the target database node in a second time period comprises: running the first application program on the target database node in the second time period. Manoharan teaches the claimed limitation are commonly known steps for determining migration target for a VM, thus 

As per claim 13, it is the apparatus variant of claim 3 and is therefore rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cota-Robles et al (US 20150135003) teaches migrating VM from one host to another in response to failure of the source host, and the second host containing mirrored cache content for the VM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196